

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.01

Form 10-Q [form_10-q.htm]
SILICON IMAGE, INC.
EMPLOYEE STOCK PURCHASE PLAN




1.  Establishment of Plan.  Silicon Image, Inc. (the "Company") proposes to
grant options for pur­chase of the Company's Common Stock to eligible employees
of the Company and its Participating Subsidiaries (as hereinafter defined)
pursuant to this Employee Stock Purchase Plan (this "Plan").  For purposes of
this Plan, "Parent Corporation" and "Subsidiary" shall have the same meanings as
"parent corporation" and "subsidiary corporation" in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the
"Code").  "Participating Subsidiaries" are Parent Corporations or Sub­sidiaries
that the Board of Directors of the Company (the "Board") designates from time to
time as corporations that shall participate in this Plan.  The Company intends
this Plan to qualify as an "employee stock purchase plan" under Section 423 of
the Code (including any amendments to or replacements of such Section ("Section
423")), and this Plan shall be so construed.  Any term not expressly defined in
this Plan but defined for purposes of Section 423 shall have the same definition
herein.  As of the amendment and restatement of the Plan on May 18, 2011, a
total of 3,555,230 shares of the Company's Common Stock is reserved for issuance
under this Plan.  In addition, on each January 1 (commencing with January 1,
2012) the aggregate number of shares of the Company’s Common Stock reserved for
issuance under the Plan shall be increased automatically by a number of shares
equal to 1% of the total number of outstanding shares of the Company Common
Stock on the immediately preceding December 31; provided, that the Board or the
Committee may in its sole discretion reduce the amount of the increase in any
particular year; and, provided further, that the aggregate number of shares
issued over the term of this Plan shall not exceed 11,000,000 shares.  Such
number shall be subject to adjustments effected in accordance with Section 14 of
this Plan.


2.  Purpose.  The purpose of this Plan is to provide eligible employees of the
Company and Participating Subsidiaries with a convenient means of acquiring an
equity interest in the Company through payroll deductions, to enhance such
employees' sense of participation in the affairs of the Company and
Participating Subsidiaries, and to provide an incentive for continued
employment.


3.  Administration.  This Plan shall be administered by the Compensation
Committee of the Board (the "Committee").  Subject to the provisions of this
Plan and the limitations of Section 423 or any successor provision in the Code,
all questions of interpretation or application of this Plan shall be determined
by the Committee and its decisions shall be final and binding upon all
partici­pants.  Members of the Committee shall receive no compensation for their
services in connection with the administration of this Plan, other than standard
fees as established from time to time by the Board for services rendered by
Board members serving on Board committees.  All expenses incurred in connection
with the administration of this Plan shall be paid by the Company.


4.  Eligibility.  Any employee of the Company or the Participating Subsidiaries
is eligible to participate in an Offering Period (as hereinafter defined) under
this Plan except the following:


(a) employees who are not employed by the Company or a Participating Subsidiary
(10) days before the beginning of such Offering Period;
 
(b)  employees who are customarily employed for twenty (20) hours or less per
week;
 
(c)  employees who are customarily employed for five (5) months or less in a
calendar year;
 
(d)  employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Subsidiaries or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Subsidiaries; and
 
(e)  individuals who provide services to the Company or any of its Participating
Subsidiaries as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.


5.  Offering Dates. The offering periods of this Plan (each, an "Offering
Period") shall be of approximately six (6) months duration.  The first such
Offering Period under the Plan as amended and restated in 2011, shall commence
on August 16, 2011, and end on the last business day to occur on or before
February 15, 2012, and subsequent Offering Periods shall commence on each
February 16 and August 16 thereafter.  The Offering Period that commenced on
February 16, 2011, shall continue under its terms and end on August 15,
2011.  Each Offering Period shall consist of a single purchase period (a
"Purchase Period") during which payroll deductions of the participants are
accumulated under this Plan.  The first business day of each Offering Period is
referred to as the "Offering Date".  The last business day of each Offering
Period is referred to as the "Purchase Date" and is the end of the Purchase
Period.  The Committee shall have the power to change the duration of Offering
Periods with respect to offerings without stockholder approval.


6.  Participation in this Plan.  Eligible employees may become participants in
an Offering Period under this Plan on the first Offering Date of such Offering
Period after satisfying the eligibility requirements by delivering a
subscription agreement to the Company not later than five (5) days before such
Offering Date.  Notwithstanding the foregoing, the Committee may set a later
time for filing the subscription agreement authorizing payroll deduc­tions for
all eligible employees with respect to a given Offering Period.  An eligible
employee who does not deliver a subscription agreement to the Company by such
date after becoming eligible to participate in such Offering Period shall not
participate in that Offering Period or any subsequent Offering Period unless
such employee enrolls in this Plan by filing a subscription agreement with the
Company not later than five (5) days preceding a subsequent Offering Date (or
such later time as the Committee may establish).  Once an employee becomes a
participant in an Offering Period, such employee will automatically participate
in the Offering Period commencing immediately following the last day of the
prior Offering Period and is not required to file another subscription agreement
to continue participation in this Plan other than following a withdrawal from
participation as set forth in Section 11 below.


 
1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
7.  Grant of Option on Enrollment.  Enrollment by an eligible employee in this
Plan with respect to an Offering Period will constitute the grant (as of the
Offering Date) by the Company to such employee of an option to purchase on the
Purchase Date up to that number of shares of  Common Stock of the Company
determined by divid­ing (a) the amount accumulated in such employee's payroll
deduction account during such Offering Period by (b) the lower of
(i) eighty-five percent (85%) of the fair market value of a share of the
Company's Common Stock on the Offering Date (but in no event less than the par
value of a share of the Company's  Common Stock), or (ii) eighty-five percent
(85%) of the fair market value of a share of the Company's  Common Stock on the
Purchase Date (but in no event less than the par value of a share of the
Company's  Common Stock), provided, however, that the number of shares of the
Company's  Common Stock subject to any option granted pursuant to this Plan
shall not exceed the lesser of (x) the maximum number of shares set by the
Committee pursuant to Section 10(c) below with respect to the applicable
Purchase Date, or (y) the maximum number of shares which may be purchased
pursuant to Section 10(b) below with respect to the applicable Purchase
Date.  The fair market value of a share of the Com­pany's  Common Stock shall be
determined as provided in Section 8 below.


8.  Purchase Price.  The purchase price per share at which a share of Common
Stock will be sold in any Offering Period shall be eighty-five percent (85%) of
the lesser of:


(a)  The fair market value on the Offering Date; or


(b)  The fair market value on the Purchase Date.
 
For purposes of this Plan, the term "Fair Market Value" means, as of any date,
the value of a share of the Company's Common Stock determined as follows:


 
(a)
if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the  Common Stock is listed or
admitted to trading as reported by The Wall Street Journal or other source
designated by the Board or Committee;



 
(b)
if such Common Stock is publicly traded but is not listed or admitted to trading
on a national securities exchange, the average of the closing bid and asked
prices on the date of determination as reported in The Wall Street Journal or
other source designated by the Board or Committee; or



 
(c)
if none of the foregoing is applicable, by the Board or Committee in good faith.



9.  Payment Of Purchase Price; Changes In Payroll Deductions; Issuance Of
Shares.


(a)  The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period.  The deductions are made as a
percentage of the participant's compensation in one percent (1%) increments not
less than one percent (1%), nor greater than fifteen percent (15%) or such lower
limit set by the Committee.  Compensation shall mean all W-2 cash compensation,
including, but not limited to, base salary, wages, commissions, overtime, shift
premiums and bonuses, plus draws against commissions, provided, however, that
for purposes of determining a participant's compensation, any election by such
participant to reduce his or her regular cash remuneration under Sections 125 or
401(k) of the Code shall be treated as if the participant did not make such
election.  Payroll deductions shall commence on the first payday of the
Offer­ing Period and shall continue to the end of the Offering Period unless
sooner altered or terminated as provided in this Plan.


(b)  A participant may prospectively increase or decrease the rate of payroll
deductions for any upcoming Offering Period by filing with the Company a new
authorization for payroll deductions not later than fifteen (15) days before the
beginning of such Offering Period.


(c)  A participant may decrease, but not increase, his or her payroll deduction
percentage (including to zero) during a Purchase Period by filing with the
Company a new authorization regarding upcoming payroll deductions.  Such
decrease shall be effective as soon as administratively practicable after the
Company's receipt of the request.  Only one such change may be made effective
during any Purchase Period.


(d)  All payroll deductions made for a participant are credited to his or her
account under this Plan and are deposited with the general funds of the
Company.  No interest accrues on the payroll deductions.  All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions.


(e)  On each Purchase Date, so long as this Plan remains in effect, and provided
that the participant has not timely submitted a signed and completed withdrawal
form before that date as provided in Section 11 below, the Company shall apply
the funds then in the participant's account to the purchase of whole shares of
Common Stock reserved under the option granted to such participant with respect
to the Offering Period to the extent that such option is exercisable on the
Purchase Date.  The purchase price per share shall be as specified in Section 8
of this Plan.  Any cash remaining in a participant's account after such purchase
of shares shall be refunded to such participant in cash, without interest;
provided, however that any amount remaining in such participant's account on a
Purchase Date which is less than the amount necessary to purchase a full share
of Common Stock of the Company shall be carried forward, without inter­est, into
the next Offering Period.  In the event that this Plan has been
over­sub­scribed, all funds not used to purchase shares on the Purchase Date
shall be returned to the participant, without interest.  No Common Stock shall
be purchased on a Purchase Date on behalf of any employee whose participation in
this Plan has terminated prior to such Purchase Date.


(f)  As promptly as practicable after the Purchase Date, the Company shall issue
shares for the participant's benefit representing the shares purchased upon
exercise of his or her option.


(g)  A participant's option to purchase shares hereunder is exercisable only by
him or her.  The participant will have no interest or voting right in shares
covered by his or her option until such option has been exercised.
 
 
 
2
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
10.  Limitations on Shares to be Purchased.


(a)  No participant shall be entitled to purchase stock under this Plan at a
rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary, exceeds
$25,000 in fair market value, determined as of the Offering Date (or such other
limit as may be imposed by the Code) for each calendar year in which the
employee participates in this Plan.  The Company shall automatically suspend the
payroll deductions of any participant as necessary to enforce such limit
provided that when the Company automatically resumes such payroll deductions,
the Company must apply the rate in effect immediately prior to such suspension.


(b)  No more than twice the number of Shares that the participant’s
contributions in an Offering Period could have purchased using as the purchase
price eighty-five percent (85%) of the Fair Market Value of a Share on the
Offering Date of that Offering Period may be purchased by that participant on
the Purchase Date of that Offering Period.


(c)  No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date.  Not less than thirty
(30) days prior to the commencement of any Offering Period, the Committee may,
in its sole discretion, set a maximum number of shares which may be purchased by
any employee at any single Purchase Date (hereinafter the "Maximum Share
Amount").  Until otherwise determined by the Committee, there shall be no
Maximum Share Amount.  In no event shall the Maximum Share Amount exceed the
amounts permitted under Section 10(b) above.  If a new Maximum Share Amount is
set, then all participants must be notified of such Maximum Share Amount prior
to the commencement of the next Offering Period.  The Maximum Share Amount shall
continue to apply with respect to all succeeding Purchase Dates and Offering
Periods unless revised by the Committee as set forth above.


(d)  If the number of shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of shares then available for
issuance under this Plan, then the Company will make a pro rata allocation of
the remaining shares in as uniform a manner as shall be reasonably practicable
and as the Committee shall determine to be equitable.  In such event, the
Company shall give written notice of such reduction of the num­ber of shares to
be purchased under a participant's option to each participant affected.


(e)  Any payroll deductions accumulated in a participant's account which are not
used to purchase stock due to the limitations in this Section 10 shall be
returned to the participant as soon as practicable after the end of the
applicable Offering Period, without interest.
 
11.  Withdrawal.
 
(a)  Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a written notice to that effect on a form
provided for such purpose.  Such withdrawal may be elected at any time at least
fifteen (15) days prior to the end of an Offering Period.
 
(b)  Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn participant, without interest, and his or her interest
in this Plan shall terminate.  In the event a participant vol­untarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 6 above for initial participation in this Plan.
 
12.  Termination of Employment.  Termination of a participant's employment for
any reason, including retirement, death or the failure of a participant to
remain an eligible employee of the Company or of a Participating Subsidiary,
immediately terminates his or her participation in this Plan.  In such event,
the payroll deductions credited to the participant's account will be returned to
him or her or, in the case of his or her death, to his or her legal
representative, without interest.  For purposes of this Section 12, an employee
will not be deemed to have termi­nated employment or failed to remain in the
continuous employ of the Company or of a Participating Subsidiary in the case of
sick leave, military leave, or any other leave of absence approved by the Board;
provided that such leave is for a period of not more than ninety (90) days or
reemployment upon the expiration of such leave is guaranteed by con­tract or
statute.


13.  Return of Payroll Deductions.  In the event a participant's interest in
this Plan is terminated by withdrawal, termination of employment or otherwise,
or in the event this Plan is terminated by the Board, the Company shall deliver
to the participant all payroll deductions credited to such participant's
account.  No interest shall accrue on the payroll deductions of a participant in
this Plan.


14.  Capital Changes.  Subject to any required action by the stockholders of the
Company, the number of shares of  Common Stock covered by each option under this
Plan which has not yet been exercised and the number of shares of  Common Stock
which have been authorized for issuance under this Plan but have not yet been
placed under option (collectively, the "Reserves"), as well as the price per
share of Common Stock covered by each option under this Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued and outstanding shares of Common Stock of the Company
resulting from a stock split or the pay­ment of a stock dividend (but only on
the Common Stock) or any other increase or decrease in the number of issued and
outstanding shares of Common Stock effected without receipt of any consideration
by the Company; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been "effected without receipt of
consideration".  Such adjustment shall be made by the Committee, whose
determination shall be final, binding and conclusive.  Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.


In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.  The Committee may,
in the exercise of its sole discretion in such instances, declare that this Plan
shall terminate as of a date fixed by the Committee and give each participant
the right to purchase shares under this Plan prior to such termination or return
each participant’s funds on deposit without interest.  In the event of (i) a
merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the stockholders of the Company or
their relative stock holdings and the options under this Plan are assumed,
converted or replaced by the successor corporation, which assumption will be
binding on all participants), (ii) a merger in which the Company is the
surviving corporation but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company,
(iii) the sale of all or substantially all of the assets of the Company or (iv)
the acquisition, sale, or transfer of more than 50% of the outstanding shares of
the Company by tender offer or similar transaction, the Plan shall terminate as
of a date fixed by the Committee and the date of such termination shall be the
final Purchase Date for all Offering Periods then in effect.


The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, or
in the event of the Company being consolidated with or merged into any other
corporation.
 
 
 
3
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
15.  Nonassignability.  Neither payroll deductions credited to a participant's
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 22 below) by the participant.  Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.


16.  Reports.  Individual accounts will be maintained for each participant in
this Plan.  Each participant shall receive promptly after the end of each
Offering Period a report of his or her account setting forth the total payroll
deductions accumulated, the number of shares purchased, the per share price
thereof and the remaining cash balance, if any, carried forward to the next
Offering Period.


17.  Notice of Disposition.  Each participant shall notify the Company in
writing if the participant disposes of any of the shares purchased in any
Offering Period pursuant to this Plan if such disposition occurs within two (2)
years from the Offering Date (the "Notice Period").  The Company may, at any
time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company's
transfer agent to notify the Company of any transfer of the shares.  The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.


18.  No Rights to Continued Employment.  Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Subsidiary, or restrict the right of the
Company or any Participating Subsidiary to terminate such employee's employment.
 
19.  Equal Rights And Privileges.  All eligible employees shall have equal
rights and privileges with respect to this Plan so that this Plan qualifies as
an "employee stock purchase plan" within the meaning of Section 423 or any
successor provision of the Code and the related regulations.  Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company, the Committee
or the Board, be reformed to comply with the requirements of Section 423.  This
Section 19 shall take precedence over all other provisions in this Plan.


20.  Notices.  All notices or other communications by a participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.


21.  Term; Stockholder Approval.  This Plan was first adopted by the Board on
July 20, 1999, as the Silicon Image, Inc. 1999 Employee Stock Purchase Plan, and
amended and restated on April 3, 2008 and May 18, 2011 as the Silicon Image,
Inc. Employee Stock Purchase Plan.  When required by applicable law or Section
423, this Plan shall be submitted for approval by the stockholders of the
Company, in any manner required, or permitted, by applicable law.  No purchase
of shares that are subject to such approval before becoming available under this
Plan shall occur prior to stock­holder approval of such shares and the Board or
Committee may delay any Purchase Date and postpone the commencement of any
Offering Period subsequent to such Purchase Date as deemed necessary or
desirable to obtain such approval (provided that if a Purchase Date would occur
more than twenty-seven (27) months after commencement of the Offering Period to
which it relates, then such Purchase Date shall not occur and instead such
Offering Period shall terminate without the purchase of shares and participants
in such Offering Period shall be refunded their contributions without
interest).  This Plan shall continue until the earlier to occur of (a)
termination of this Plan by the Board (which termination may be effected by the
Board at any time), or (b) issuance of all of the shares of Common Stock
reserved for issuance under this Plan, or (c) August 15, 2018.


22.  Designation of Beneficiary.


(a)  A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant's account under this
Plan in the event of such participant's death subsequent to the end of a
Purchase Period but prior to delivery to him of such shares and cash.  In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant's account under this Plan in the event
of such participant's death prior to a Purchase Date.


(b)  Such designation of beneficiary may be changed by the participant at any
time by written notice.  In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant's death, the Company shall deliver such shares or cash
to the executor or admin­istrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.


23.  Conditions Upon Issuance of Shares; Limitation on Sale of Shares.  Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.


24.  Applicable Law.  The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.


25.  Amendment or Termination of this Plan.  The Board may at any time amend,
terminate or extend the term of this Plan, except that any such termination
cannot affect options previously granted under this Plan, nor may any amendment
make any change in an option previously granted which would adversely affect the
right of any par­ticipant, nor may any amendment be made without approval of the
stockholders of the Company obtained in accor­dance with Section 21 above within
twelve (12) months of the adoption of such amendment (or earlier if required by
Section 21) if such amendment would:
 
(a)         increase the number of shares that may be issued under this Plan; or
 
(b)         change the designation of the employees (or class of employees)
eligible for participation in this Plan.
 
Notwithstanding the foregoing, the Board may make such amendments to the Plan as
the Board determines to be advisable, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan was adopted by the Board.
 

 
 
4
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
